Order entered March 27, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-19-00127-CV

                          TERRY JOHNSON, Appellant

                                          V.

                               MAI DINH, Appellee

                 On Appeal from the County Court at Law No. 5
                             Dallas County, Texas
                     Trial Court Cause No. CC-18-05233-E

                                     ORDER
                   Before Justices Bridges, Molberg, and Carlyle

      This appeal was submitted on February 19, 2020. On March 19, 2020, the

Supreme Court of Texas issued its Fourth Emergency Order Regarding the Covid-

19 State of Disaster. The Supreme Court of Texas ordered, in relevant part, that

“In any action for eviction to recover possession of residential property under

Chapter 24 of the Texas Property Code and Rule 510 of the Texas Rules of Civil

Procedure: No trial, hearing, or other proceeding may be conducted, and all

deadlines are tolled, until after April 19, 2020.”
      The Fourth Emergency Order further provides that it “is effective

immediately and expires April 19, 2020, unless extended by the Chief Justice of

the Supreme Court.”

          In light of the Fourth Emergency Order and on our own motion, this Court

ABATES this appeal until April 19, 2020 unless the Chief Justice of the Texas

Supreme Court extends the Order. If the Chief Justice extends the Order, then this

appeal shall remain abated until such time that the Order expires.

      When the Fourth Order expires, this Court shall automatically reinstate the

appeal.




                                             /s/    DAVID L. BRIDGES
                                                    PRESIDING JUSTICE